UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1517



BARRY GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


BOMBARDIER CAPITAL, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-03-4070-3-22BD)


Submitted:   September 29, 2004            Decided:   October 8, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Green, Jr., Appellant Pro Se. Jonathan M. Milling, MCNAIR LAW
FIRM, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Barry Green, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

Defendant’s motion to dismiss this civil action.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Green v. Bombardier

Capital, No. CA-03-4070-3-22BD (D.S.C. filed Apr. 15, 2004; entered

April 16, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -